      Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 1 of 25




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

CloudofChange, LLC,

      Plaintiff,                        Case No. 6:19-CV-00513-ADA

                   v.

NCR Corporation,                        JURY TRIAL DEMANDED

      Defendant.


   PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO
     EXCLUDE THE OPINIONS AND TESTIMONY OF AMBREEN SALTERS




                              PUBLIC VERSION
              Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 2 of 25




                                                      TABLE OF CONTENTS

I.           INTRODUCTION .............................................................................................................. 1

II.          LEGAL STANDARD ......................................................................................................... 3

III.         ARGUMENT ...................................................................................................................... 4

      A.     Ms. Salters’ Profitability Calculations are Reasonable and Reliable ................................. 4

        1.     Ms. Salters Based Her Opinions on Available NCR Documents and Testimony............ 5

        2.     Ms. Salters’ Approach is Supported by NCR’s 30(b)(6) Witness’s Knowledge—Or Lack
               Thereof ............................................................................................................................. 8

        3.     NCR’s Damages Expert Agrees that NCR should have Underlying Documents .......... 10

        4.     NCR’s Damages Expert Also Agrees that Ms. Salters’ Growth Rate Calculations are
               “Pretty Similar” to those of Similar Companies ............................................................ 11

      B.     Ms. Salters Appropriately Relied Upon the Opinions and Testimony of Greg Crouse in Her
             Technical Apportionment ................................................................................................. 15

      C.     Ms. Salters’ Damages Calculations Do Not Include “Convoyed Sales” .......................... 16

      D.     Ms. Salters Connects Her Opinions to the Georgia Pacific Factors................................. 17

IV.          CONCLUSION ................................................................................................................. 20




                                                                          ii
           Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 3 of 25




                                              TABLE OF AUTHORITIES
                                                                                                                            Page(s)
Cases

Apple Inc. v. Motorola, Inc.,
       757 F.3d 1286 (Fed. Cir. 2014)......................................................................... 4, 16, 18, 19

Chrastecky v. C. R. Bard, Inc.,
       2020 U.S. Dist. LEXIS 25837 (W.D. Tex. Feb. 14, 2020) ............................................. 3, 4

Daubert v. Merrell Dow Pharms., Inc.,
      509 U.S. 579 (1993) .................................................................................................. 3, 4, 14

Dixon v. International Harvester Co.,
       754 F.2d 573 (5th Cir. 1985) ............................................................................................ 14

GREE, Inc. v. Supercell Oy,
      2021 U.S. Dist. LEXIS 26074 (E.D. Tex. Feb. 11, 2021) ............................................ 2, 16

Guzman v. Mem’l Hermann Hosp. Sys.,
     2008 U.S. Dist. LEXIS 101781 (S.D. Tex. Dec. 17, 2008) .......................................... 3, 12

In re Scrap Metal Antitrust Litig.,
        527 F.3d 517 (6th Cir. 2008) ............................................................................................ 15

Innovation Ventures, L.L.C. v. Custom Nutrition Labs., L.L.C.,
       2021 U.S. Dist. LEXIS 28254 (E.D. Mich. Feb. 16, 2021) ............................................. 15

Kumho Tire Co. v. Carmichael,
     526 U.S. 137 (1999) ............................................................................................................ 4

Moore v. Ashland Chem. Inc.,
      151 F.3d 269 (5th Cir. 1998) .......................................................................................... 3, 4

Protradenet, LLC v. Predictive Profiles, Inc.,
       2019 U.S. Dist. LEXIS 210737 (W.D. Tex. Oct. 11, 2019) ........................................... 3, 4

Sims v. Kia Motors of Am., Inc.,
        839 F.3d 393 (5th Cir. 2016) .............................................................................................. 4

Summit 6, LLC v. Samsung Elecs. Co.,
      802 F.3d 1283 (Fed. Cir. 2015)........................................................................................... 4

Wealthmark Advisors Inc. v. Phoenix Life Ins. Co.,
      2017 U.S. Dist. LEXIS 42978 (W.D. Tex. Mar. 24, 2017) ............................................ 3, 4



                                                                  iii
            Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 4 of 25




Williamson v. Citrix Online, LLC,
       792 F.3d 1339 (Fed. Cir. 2015)........................................................................................... 4

Rules

FED. R. EVID. 401 ............................................................................................................................ 3

FED. R. EVID. 702 ........................................................................................................................ 1, 4




                                                                      iv
          Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 5 of 25




         Plaintiff CloudofChange, LLC (“CloudofChange”) files this Response in Opposition to

Defendant NCR Corporation’s (“NCR”) Motion to Exclude the Opinions and Testimony of

Ambreen Salters (Dkt. 97).

I.       INTRODUCTION

         NCR has       people working on its NCR Silver product line, which has generated nearly

          in revenue during the relevant time frame. 1 2 Indeed, NCR has not identified any other

NCR product line with         dedicated team members. Yet, NCR now claims to have

                for NCR Silver. See Dkt. 97, Ex. G, Ikizler Report, ¶¶ 79-81. Tellingly, NCR has

not produced documents to support its claims. Ms. Salters’ profitability and apportionment

calculations—which led Ms. Salters to a reasonable royalty of                       (Dkt. 97, Ex. A.,

Salters Report, ¶ 23) 3 are reasonable and reliable. 4 Ms. Salters is well-qualified to testify as an

expert regarding the damages at issue in this case, her opinions will assist the trier of fact, and she

should be allowed to testify. See FED. R. EVID. 702. NCR’s arguments to the contrary fail for

several reasons.



1
    See Ex. 2, Schoonover Depo, 43:22-44:4.
2
 From July 26, 2016 through 2020, NCR earned revenues of approximately               from its
Accused Software and hardware. Dkt. 97, Ex. A, Salters Report, StoneTurn Ex. 3. See also Dkt.
97, Ex. G, Ikizler Report, ¶ 135; Dkt. 97, Ex. N, Ikizler Depo, 116:2-8.
3
 NCR alleges that              “corresponds to almost     of the gross revenue” of NCR Silver.
Dkt. 97, p. 3. That is not correct. As Ms. Salters’ explained,              n is about      of
Accused Product Revenue. See Dkt. 97, Ex. A, Salters Report, StoneTurn Exhibit 3 (spreadsheet).
4
  NCR alleges that the MSRP price of          per subscription used by Ms. Salters in her analysis
includes the Accused Software. Dkt. 97, p. 2. To be clear, the MSRP price of       is the software
price—and it is a reasonable one since NCR has offered and sold more than 0 different Silver
Essentials software subscriptions since 2018 with prices up to        per month (Dkt. 97, Ex. A,
Salters Report, ¶ 21), which is well over the conservative MSRP price of     used by Ms. Salters.



                                                  1
        Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 6 of 25




       First, Ms. Salters’ NCR Silver software profitability calculations are not flawed as she

clearly explains in her deposition (which is ignored by NCR in its Motion). Ms. Salters is fully

qualified to opine on financial accounting and profitability, and the research used to reach her

opinions is credible and supported. Further, NCR’s arguments regarding profitability is not a

Daubert issue, but rather it is a disagreement between experts that is better left to a jury to decide.

       Second, Ms. Salters appropriately relied upon the opinions and testimony of

CloudofChange’s technical expert, Gregory C. Crouse, regarding his apportionment of the

technical features of NCR Silver. 5 NCR’s erroneous argument regarding technical apportionment

also disregards Ms. Salter’s first apportionment to the smallest salable patent practicing unit, the

NCR Silver software baseline price.

       Third, Ms. Salters has not claimed convoyed sales in reaching her reasonable royalty,

making NCR’s argument moot. NCR Silver hardware is, in fact, an Accused Product, not a

convoyed sale.

       Fourth, Ms. Salters’ opinions appropriately consider and are connected to the Georgia

Pacific factors. NCR’s assertions to the contrary are simply repetitive of arguments already made.




5
  NCR’s complaints regarding Mr. Crouse’s testimony are inappropriate for this Daubert motion.
See GREE, Inc. v. Supercell Oy, 2021 U.S. Dist. LEXIS 26074, at * 24 (E.D. Tex. Feb. 11, 2021)
(“The Court finds that Dr. Becker’s testimony concerning this issue rests on a sufficiently reliable
foundation if it is assumed that the asserted patents are all technologically comparable. Dr. Becker
is not a technical expert. Therefore, it was proper as well as logical that he would rely on Dr. Akl,
a technical expert, who concluded that the patents are technologically comparable. It is perfectly
acceptable for experts to rely on other experts. Furthermore, Dr. Akl’s testimony is not at issue in
this motion. Therefore, this portion of Supercell's motion fails because Dr. Becker reasonably
relied on another expert's opinions for comparability of the patents—opinions that are not at issue
in this motion—and conducted a reliable analysis based on those opinions. Accordingly, the Court
finds that Supercell’s challenge to Dr. Becker’s opinions on this basis fails and should be and is
denied.”) (internal citations omitted).
                                                  2
        Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 7 of 25




II.    LEGAL STANDARD

       Under Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993), “expert testimony is

admissible only if the proponent demonstrates that (1) the expert is qualified; (2) the evidence is

relevant to the suit; and (3) the evidence is reliable.” Chrastecky v. C. R. Bard, Inc., 2020 U.S.

Dist. LEXIS 25837, *6 (W.D. Tex. Feb. 14, 2020) (citing Moore v. Ashland Chem. Inc., 151 F.3d

269, 276 (5th Cir. 1998)); see also Protradenet, LLC v. Predictive Profiles, Inc., 2019 U.S. Dist.

LEXIS 210737, *6 (W.D. Tex. Oct. 11, 2019).

       The “focus of a Daubert inquiry is the validity and thus evidentiary relevance and

reliability of the principles that underlie a proposed submission.” Wealthmark Advisors Inc. v.

Phoenix Life Ins. Co., 2017 U.S. Dist. LEXIS 42978, *7 (W.D. Tex. Mar. 24, 2017) (internal

citations and quotations omitted). It is not necessary that the proponent of expert testimony prove

that the expert’s testimony is correct but rather that the expert testimony is reliable. Id. (citing

Moore, 151 F.3d at 276).

       In general, “[t]he standard for qualifying expert witnesses is fairly liberal; the witness need

not have specialized expertise in the area directly pertinent to the issue in question if the witness

has qualifications in the general field related to the subject matter in question.” Id. (citing Guzman

v. Mem’l Hermann Hosp. Sys., 2008 U.S. Dist. LEXIS 101781, *48 (S.D. Tex. Dec. 17, 2008)).

Relevant evidence “is defined as that which has ‘any tendency to make the existence of any fact

that is of consequence to the determination of the action more probable or less probable than it

would be without the evidence.’” Daubert, 509 U.S. at 587 (quoting FED. R. EVID. 401). “The

Rules’ basic standard of relevance thus is a liberal one.” Id.

       The proponent “bears the burden of establishing the reliability of the expert’s testimony”

based on a preponderance of evidence. Chrastecky, 2020 U.S. Dist. LEXIS 25837 at *6 (quoting



                                                  3
           Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 8 of 25




Sims v. Kia Motors of Am., Inc., 839 F.3d 393, 400 (5th Cir. 2016)); Protradenet, LLC, 2019 U.S.

Dist. LEXIS 210737 at *6 (citing Moore, 151 F.3d at 276). The test for determining reliability of

expert testimony is “flexible” and the factors “neither necessarily nor exclusively apply to all

experts or in every case.” Chrastecky, 2020 U.S. Dist. LEXIS 25837 at *6 (quoting Kumho Tire

Co. v. Carmichael, 526 U.S. 137, 141 (1999)). Indeed, “the law grants a district court the same

broad latitude when it decides how to determine reliability as it enjoys in respect to its ultimate

reliability determination.” Kumho Tire Co., 526 U.S. at 142 (emphasis in original).

       Ultimately, “the question of whether the expert is credible or the opinion is correct is

generally a question for the fact finder, not the court.” Summit 6, LLC v. Samsung Elecs. Co., 802

F.3d 1283, 1296 (Fed. Cir. 2015) (citing Apple Inc. v. Motorola, Inc., 757 F.3d 1286, 1314 (Fed.

Cir. 2014), overruled in part not relevant here by Williamson v. Citrix Online, LLC, 792 F.3d 1339

(Fed. Cir. 2015)). “Vigorous cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof are the traditional and appropriate means of attacking shaky but

admissible evidence.” Daubert, 509 U.S. at 596 (citation omitted).

       More often than not, upon reviewing an expert’s qualifications, reliability, and

admissibility, “the rejection of expert testimony is the exception rather than the rule.” Wealthmark

Advisors Inc., 2017 U.S. Dist. LEXIS 42978 at *8 (quoting FED. R. EVID. 702, Adv. Comm. Notes

(2000)).

III.   ARGUMENT

       A.       Ms. Salters’ Profitability Calculations are Reasonable and Reliable

       In calculating the NCR Silver software Gross Profit Margin, Ms. Salters relied on the

summary profits and losses spreadsheet (Dkt. 97, Ex. F, “NCR Silver Income Statement”)

produced by NCR. As of the date of her report, Ms. Salters “assumed that the Accused Software

products provide gross profit margins of       based on costs of goods sold (‘COGS’) comprised
                                                 4
        Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 9 of 25




of   Indirect    Labor     Compensation,   Indirect   Labor     Variable    Compensation,     and

Depreciation/Amortization.” Dkt. 97, Ex. A, Salters Report, ¶ 48. Ms. Salters also notes in her

report (which is incorporated herein) that the summary profits & losses spreadsheet contains other

ambiguous and unconventional expense categories, but “based on NCR’s vague labeling, these

expenses may not be directly related to NCR’s software.” Id. A qualified damages expert in

economics, finance, and accounting, Ms. Salters is fully credible to opine on expenses typically

included in software COGS. Id., ¶ 2; infra III.A.4.

       As set forth below, Ms. Salters’ explanation in her deposition, notably absent from NCR’s

motion, establishes that she performed her analysis according to a reasonable and reliable method

that is applied to the facts of the case. Additionally, at a minimum, NCR’s arguments fail because

the incomplete testimony of NCR’s witnesses Ms. Schoonover and Dr. Ikizler, as well as NCR’s

refusal to provide supporting documentation for verification, erroneously attempts to shift the

burden to Plaintiffs to back up NCR’s questionable COGS, for which Ms. Salters reasonably

provides an informed and supported estimate. Ms. Salters’ opinions and testimony should not be

excluded.

                1.       Ms. Salters Based Her Opinions on Available NCR Documents and
                         Testimony

       NCR’s primary complaint is that Ms. Salters’ “profit calculation fails to take into account

a host of significant costs of revenue that were reflected in NCR Silver’s income statement,

including cost categories such as ‘technology (go to market),’ ‘technology (internal),’ ‘Travel,’

and ‘People HR’” and thus “overinflates the gross margin.” Dkt. 97, p. 6. NCR’s statement is

untrue. Ms. Salters did consider, and endeavor to investigate, each of the COGS listed in the NCR

Silver Income Statement, but she did not include certain COGS in her computations—for good

reasons. Dkt. 97, Ex. A, Salters Report, ¶ 48. As Ms. Salters explained,


                                                5
       Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 10 of 25




          Q. You made a decision, given the NCR Silver income statement that had
          approximately categories of costs that were characterized as SaaS Cost of
          Goods Sold, you determined to include only the depreciation/amortization
          line item and the two labor line items and deciding not to include the
          remaining line items under Cost of Goods Sold. What did you base that
          decision on?

          …

          A. So all of – a significant portion, nearly all of these line items in Cost of
          Goods Sold are not typical line items that you see in Cost of Goods Sold.
          You don’t typically see, for example, Internal Service Charges From or
          Internal Service Charges To. Very significant amounts, no explanation of
          what those necessarily relate to. I’m not sure what Technology (Go To
          Market) is, per se. So these are not typical service category -- typical expense
          categories that you would see in Cost of Goods Sold, and there is no
          additional explanation of what these relate to Cost of Goods Sold is direct
          costs for production. Here in -- even in the description of labor, it’s Indirect
          Labor Compensation. It’s Indirect Labor Variable Compensation. There’s
          discussions of operations people in there, and so it’s just -- yeah, there’s third
          party field services in there. I think that relates to hardware, but somehow it
          is in this software category. So really this profit and loss statement has
          more questions, quite frankly, than answers, and so that is the reason that
          I utilized -- I was trying to get Labor, Direct Labor. Indirect Labor was the
          closest category that I could find, and my understanding is Indirect Labor
          variable is the bonuses that go with Indirect Labor. So I included those in
          there. Depreciation and Amortization I understood that there is a web hosting
          provided by Google. Quite frankly, the Google agreements that I received
          had pricing anywhere between                              . I didn’t know if that
          was what was being included in this depreciation and amortization here, and
          so I tried to include that web hosting cost. There is just no information on
          where that actually is. So I was trying to put in and recreate the normal
          categories of Cost of Goods Sold that you would see.

Dkt. 97, Ex. M, Salters Depo, 178:2-180:13 (emphasis added). Ms. Salters’ concerns regarding

NCR’s unexplained, unsupported software COGS were further compounded by the fact that the

summary-level software revenue data in the NCR Silver Income Statement was inconsistent with

the separately produced, invoice-level software revenue data provided by NCR to the tune of more

than            . See Dkt. 97, Ex. A, Salters Report, StoneTurn Exhibit 4 (calculating differences

in invoice data and financial statement data).



                                                  6
       Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 11 of 25




       NCR then suggests that for Ms. Salters’ profitability calculations to be reasonable and

reliable, CloudofChange’s counsel would have had to move to compel NCR’s documents—which

NCR “does not have.” Compare Dkt. 97, p. 9 (“CoC could have conducted written discovery on

the issue of NCR Silver’s cost of revenue, and if CoC believed NCR Corporation’s responses to

those discovery requests were inadequate, CoC could have moved to compel additional

discovery”) with Ex. 1 (Reply E-mail from C. Phipps to J. Barr dated 1/20/21) (excerpted below).

NCR’s argument is illogical and directly contrary to the representations of NCR and its counsel.

       Indeed, after NCR produced the single NCR Silver Income Statement (Dkt. 97, Ex. F)

without any underlying explanations or information as to what the rows within the document

contained, CloudofChange’s counsel requested that NCR “produce accused sales by product, item

number, date, sale price, units, and cost.” Id. NCR’s counsel responded that,

          NCR does not have the information [CloudofChange] request[s]. The
          documents already produced contain all of the financial information
          concerning sales of NCR Silver that is maintained by NCR.

Id. (emphasis added). In fact, counsel for CloudofChange and counsel for NCR, including NCR

in house counsel, had numerous telephone calls regarding NCR’s lack of supporting documents.

See Ex. 1. Since NCR expressly and repeatedly represented that it “does not have” any further

financial information concerning sales of NCR Silver, a motion to compel would have been

fruitless. 6 The fact that NCR scolds Plaintiff’s counsel for trusting the express representations of




6
  For this reason alone, this case is distinguishable from the Microsoft v. Corel case in which one
of Ms. Salters’ two offered scenarios regarding design-around damages was excluded when
“Microsoft could have conducted discovery on that issue; and if Microsoft believed Corel’s
responses to those discovery requests were inadequate, Microsoft could have moved to compel.”
Microsoft v. Corel, Case No. 5:15-cv-05836 (N.D. Cal. San Jose Div. Dec. 11, 2007). Here,
despite CloudofChange’s numerous requests, NCR did not—and could not—produce the
underlying data since it does not exist. See Ex. 1; supra III.A.
                                                 7
       Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 12 of 25




its lawyers that no documents exist and improperly tries to shift the burden to Plaintiff to document

NCR’s own alleged COGS, flies in the face of Federal Rule of Civil Procedure 26.

               2.       Ms. Salters’ Approach is Supported by NCR’s 30(b)(6) Witness’s
                        Knowledge—Or Lack Thereof

       NCR’s financial witness, Ms. Schoonover, was wholly uninformed and could not provide

any additional information to support the data included in the NCR Silver Income Statement

despite being designated to address these topics pursuant to the deposition notice. See Ex. 4. For

example, Ms. Schoonover, could not explain the “Time and Materials” revenue.

          Q. All right. So Revenue category, we’ve got several descriptions there of
          revenue. Do you see Time and Materials?

          A. Yes.

          Q. Can you tell me what’s included in that?

          A. I really don’t know. It’s small and it was only – let’s see -- 2016. I don't
          know exactly what that covers.

Ex. 2, Schoonover Depo, 147:8-15. Nor could Ms. Schoonover explain certain “costs.”

          Q. What are the Internal Service Charges that you have in here? There’s
          some From and some To. Do you know what those are -- represent?

          A. I don’t know what those are.

          Q. If you look down, if you click down to line 81, there’s -- you know, one
          column there is pretty -- pretty long -- I mean, both of those are pretty large
          numbers. You don’t know what those represent, in 81 and 82?

          A. I don’t.

Id., 151:20-152:4.

          Q.· What’s “DA”?

          A.· I don’t know what “DA” stands for.




                                                 8
       Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 13 of 25




Id., 152:24-25. In fact, Ms. Schoonover could not even identify any NCR documents that would

address these open questions and resolve the uncertainties regarding the costs and any relevance

they may have to NCR Silver.

          Q.· Okay.· Is there documents that would show these numbers by -- by
          quarter of the year?

          A.· I don’t know.

          Q.· Is there any document that would show the revenues by software version
          or specific hardware?

          A.· I don’t know.

          Q.· Or cost by specific software version or hardware?

          A.· I don’t know.

          Q.· Is there anything in this document -- are you aware of any documents that
          show the rate of renewals for subscriptions by month -- or by quarter?

          A.· I’m not aware of any.

          Q.· What about forecasts, does NCR do any forecasts for renewals for
          subscriptions, either month or – by month or by quarter or annually?

          A.· I have not seen any.

Id., 156:2-17. Similarly, Ms. Schoonover explained,

          Q.· And as far as the costs go, I think you’ve already told us that you’re not
          able to tell us, by customer, what each customer is paying monthly for·those
          licenses, you can only tell us the gross revenue.· Is that right?

          A.· That’s correct.

Id., 203:4-9. As NCR confirmed, NCR does not have any such documents. See Ex. 1; supra III.A.

This fact makes NCR’s complaints that CloudofChange’s counsel should have asked more

questions regarding costs during Ms. Schoonover’s deposition even more unreasonable. Not only

is CloudofChange’s counsel’s deposition questioning to an NCR witness in no way related to the

reliability of Ms. Salters’ opinions and testimony, it was abundantly clear from the beginning of


                                                9
        Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 14 of 25




the deposition that Ms. Schoonover was not prepared to provide any additional information

regarding the costs and revenues for NCR’s Silver product line and further questioning would not

have changed that fact—particularly since NCR does not have the underlying documents to begin

with.

        Ms. Schoonover’s inability to explain, rationalize, or give further information on the

ambiguous and unconventional costs listed in the NCR Silver Income Statement further supports

Ms. Salters’ decision not to include the suspect costs, which are not typically included in Gross

Profit Margin calculations any way, from her computation. See Dkt. 97, Ex. A, Salters Report, ¶

48.

               3.       NCR’s Damages Expert Agrees that NCR should have Underlying
                        Documents

        NCR’s damages expert agreed that NCR should have underlying documents to explain the

data summarized in the NCR Silver Income Statement (Ex. 81 to Ms. Schoonover’s deposition).

          Q. …as an expert witness in damages and financial areas, sir, are you telling
          me that there are documents at a company like NCR that would document
          evidence, tell us what are the numbers that we’re seeing summarized in
          Exhibit [81] or not?

          A. …yes, I think it would be more possible to find out where these numbers
          come from, if NCR went ahead and looked for them, they probably could find
          that information.

Dkt. 97, Ex. N, Ikizler Depo, 68:3-12. Notwithstanding this document deficiency, Dr. Ikizler took

NCR Silver’s Income Statement at face value and formulated opinions regarding damages without

asking any questions about the atypical and vague cost descriptions, or reviewing any underlying

documents.

          Q. But you did not look at any underlying source documents, to use your
          term, for the cost of goods sold that we see in the various costs that are listed
          on the P&L; is that right?

          A. Correct.

                                                 10
       Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 15 of 25




Id., 68:25-69:4; see also 71:6-11.

       Nor could Dr. Ikizler explain the suspect COGS. For example,

          Q. Sir, as specifically to NCR and Exhibit 81, which relates to NCR’s
          business, you don’t know what NCR included in the “technology (go to
          market)” line item, number 37; do you, sir?

          A. The same answer as I gave you, John.

          Q. And the answer is you don’t know; right?

          A. I don’t have the hard data that goes into these numbers.

          Q. Okay.

          A. Therefore, you are correct.

                    …

          Q.· Okay.· You didn’t do any investigation of whether or not the hosting
          agreements with NCR in this case relate to the entire company or relate to
          NCR Silver only; right?

          A. Correct.

          Q. Okay.· And certainly, if any costs related to, in the --·in the “technology
          (go-to-market)” cost category relate to parts of NCR’s business other than
          NCR Silver products only, it would not be appropriate to charge those costs
          only to NCR Silver products; right?

          A. Yes, I agree very much.

Dkt. 97, Ex. N, Ikizler Depo, 95:15-23; 99:7-16. Dr. Ikizler’s failure to inquire further into the

suspect revenue and costs data only further supports the detailed analysis and reasonable

conclusions reached by Ms. Salters.

               4.       NCR’s Damages Expert Also Agrees that Ms. Salters’ Growth Rate
                        Calculations are “Pretty Similar” to those of Similar Companies

       Dr. Ikizler’s testimony similarly shows why NCR’s arguments regarding Ms. Salters’

opinions concerning typical gross profit margins for SaaS business are better decided by a jury.




                                               11
        Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 16 of 25




       First, Ms. Salters is fully qualified to offer opinions regarding a typical range of gross profit

margins for a particular industry, including SaaS businesses. Ms. Salters has a Master of Science

Degree in Economics and a Bachelor of Business Administration Degree with a double major in

Finance and Economics from Baylor University. Dkt. 97, Ex. A, ¶ 2. Ms. Salters has worked as

a professional economist for 25 years.        Id.    Through her work as the Strategic Initiatives

Coordinator for the Houston Branch of Federal Reserve Bank of Dallas, Ms. Salters was

responsible for the analysis of and reporting on various economic industries, evaluation of the

Federal Reserve’s role in the U.S. check system and its competitive effects on the payments

industry, and decentralization issues within the Federal Reserve System. Id. Ms. Salters has

served as a damages expert in more than 50 intellectual property cases in the last 6 years. Id., ¶¶

3-4; see also Dkt. 97, Ex. A, Salters CV, pp. 1-6. Ms. Salters need not have specialized expertise

in the industry directly pertinent to the issue in question, i.e., SaaS business models, if the witness

has qualifications in the general field related to the subject matter in question. See Guzman, 2008

U.S. Dist. LEXIS 101781 at *48. Ms. Salters’ significant experience in evaluating gross profit

margins across a variety of industries is more than sufficient to qualify her as an expert who may

offer opinions regarding gross profit margins for NCR and similar businesses.

       Second, Ms. Salters’ reasonably relied on a 2020 SaaS Benchmark Survey (the “Survey”)

that compiled data from more than 1,200 respondents to enable operators to compare themselves

against their exact peers across the metrics that matter most in a SaaS business. NCR’s arguments

here are a regurgitation Dr. Ikizler’s opinions, which were ultimately debunked during his

deposition. See, e.g., Dkt. 97, Ex. N, Ikizler Depo, 39:16-20, 106:2-9.

       To be clear, NCR has not cited a single case to support its proposition that surveys posted

on the Internet are inherently unreliable—nor has NCR provided any evidence to suggest that



                                                    12
       Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 17 of 25




OpenView Partners, an established and respected firm, would publish unreliable data. Indeed, as

Dr. Ikizler ultimately acknowledged, the Survey considered more than 1,000 respondents in the

SaaS industry and the resulting data is actually similar to that of the NCR Silver product line.

       NCR’s arguments are misinformed, comparing the 70-95% gross profit margin stated by

the 2020 SaaS Benchmark Survey to NCR Corporation’s gross profit margin as a whole company,

which is approximately        during the damages period and includes all product lines, the largest

of which is banking, and completely unrelated to the Accused Products. Instead, the appropriate

comparison is profit margins cited in the Survey to the profit margins related to the NCR Silver

product line alone. 7 Even Dr. Ikizler admitted that companies like NCR analyze profitability on a

product line basis. Id., 43:25-44:3. Even more tellingly, despite Dr. Ikizler’s unsupported

criticisms of the Survey cited by Ms. Salters, Dr. Ikizler ultimately agreed that the annual growth

rates he calculated are consistent with the growth rates of the respondent companies who

participated in the Survey that Ms. Salters consulted.

          Q. Does NCR Silver product line generate between                         a year
          in revenue on the years you looked at?

          A. That’s roughly correct, yes.

          Q. And if we look at the year over year growth rate for the companies that
          have                in revenue, that number is percent; is that right, sir?

          …

          A. For this survey, yes, for – yeah, correct.


7
  NCR continuously cites to data about NCR Corporation, rather than the NCR Silver product line,
in support of its erroneous calculations and conclusions. For example, NCR has produced a
Google Cloud Master Agreement with Google effective December 28, 2018. See Dkt. 97, Ex. A,
¶¶ 65-67. But, as Dr. Ikizler agrees, the cost of the Google license exceeds the revenues for all of
the NCR Silver products and relates to countries all over the world. See Dkt. 97, Ex. N, Ikizler
Depo, 107:5-109:4. Similarly, NCR tries to conflate the data for NCR Corporation as a whole
with that of the NCR Silver product line by citing the NCR Corporation Form 10-K for fiscal years
ending December 31, 2019 and 2020. See Dkt. 97, Exs. B-C.
                                                13
        Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 18 of 25




          Q. And      percent is pretty close to        percent, isn’t it, sir?

          A. Yea, it’s within    percent of each other.

Id., 106:2-9. Similarly, Dr. Ikizler complained that the surveyed companies were not “similarly

size[d],” and were “faster growing.” Dkt. 97, Ex. N, Ikizler Depo, 30:21-31:7; 31:23-32:3. But,

Dr. Ikizler admitted he “did not find out how many employees work in the NCR Silver product

line” before he did his analysis and criticized the Survey. Id., 39:16-20.

        As Ms. Salters explained, certain ambiguous and vaguely-labeled COGS in the NCR Silver

Income Statement need further explanation, especially given their mismatch with the 70-95% gross

profit margins reported by SaaS-oriented businesses. And, neither Ms. Schoonover nor Dr. Ikizler

can explain the detail of or basis for including any COGS that Ms. Salters did not include in her

calculations. See id., 68:25-69:4, 71:6-11, 95:15-23; 99:7-16. As the foregoing demonstrates, Ms.

Salters’ opinions and testimony regarding NCR’s profitability are reliable. Contrary to NCR’s

wholly unsupported statement that Ms. Salters disregarded “nearly 90% of the costs of goods sold

categories included on the NCR Silver income statement,” the excluded COGS amount to only

about      . See Dkt. 97, Ex. A, Salters Report, StoneTurn Workpaper 6. Similarly, her gross

profit calculations are consistent with, and even conservative compared to those of similarly-

situated SaaS businesses as discussed in the survey. Ms. Salters’ opinions are reasonable and were

analyzed using reliable methodologies.

        At best, NCR’s arguments relate to the “weight” to be given to Ms. Salters’ opinions and

testimony rather than the reliability of the methodologies she used. The weight of the evidence is

a question for the trier of fact at trial, not for courts considering a Daubert motion. See Dixon v.




                                                   14
       Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 19 of 25




International Harvester Co., 754 F.2d 573, 580 (5th Cir. 1985). 8 Ms. Salters’ opinions and

testimony should not be excluded.

       B.      Ms. Salters Appropriately Relied Upon the Opinions and Testimony of Greg
               Crouse in Her Technical Apportionment

       NCR’s arguments regarding Ms. Salters’          technical apportionment ratio are misplaced.

The patented functionality drives the demand for the Accused Products as is evidenced both from

NCR’s own documents and depositions and from the testimony and report of CloudofChange’s

technical expert, Mr. Crouse. Consequently, Ms. Salters’ technical apportionment analysis was

not required, but was included as a matter of conservatism. See Dkt. 97, Ex. A, Salters Report,

¶¶ 51-52.   Regardless, Ms. Salters’ technical apportionment analysis followed a reliable

methodology, which included relying on CloudofChange’s technical expert, Mr. Crouse, for his

technical apportionment based on technical features.

       First, NCR’s arguments regarding Ms. Salters’ technical apportionment analysis are

nothing more than a side door attempt to reassert its Motion to Exclude the Opinions and

Testimony of Mr. Gregory C. Crouse (Dkt. 68), and are not an appropriate ground on which to

challenge Ms. Salters’ damages opinions. None of NCR’s arguments demonstrate that Ms. Salters’

methodologies are unreliable. Rather, they are nothing more than an unsupported challenge to the




8
  See, e.g., Innovation Ventures, L.L.C. v. Custom Nutrition Labs., L.L.C., 2021 U.S. Dist. LEXIS
28254, at *13-14 (E.D. Mich. Feb. 16, 2021) (citing In re Scrap Metal Antitrust Litig., 527 F.3d
517 (6th Cir. 2008) (explaining that reliability requires that the expert’s testimony “be supported
by appropriate validation—i.e., ‘good grounds,’ based on what is known” and that in a Daubert
motion, district courts are merely required to assess whether the expert testimony “rests upon a
reliable foundation, as opposed to, say, unsupported speculation” and finding that because the
expert witness offered a foundation for how and why he analyzed the data the way he did, that was
enough to establish that he performed his analysis according to a reliable method and reliably
applied that method to the facts of the case).


                                                15
           Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 20 of 25




reliability of Mr. Crouse’s underlying testimony. See GREE, Inc., 2021 U.S. Dist. LEXIS 26074

at * 24.

           Second, Ms. Salters appropriately relied on Mr. Crouse’s technical apportionment of

technical features since Ms. Salters herself is not a technical expert. Indeed, “[e]xperts routinely

rely upon other experts hired by the party they represent for expertise outside of their field.” See

Apple Inc., 757 F.3d at 1321. On the one hand, NCR must make this “smoke and mirrors”

argument criticizing Ms. Salters’ reliance on Mr. Crouse because NCR’s own damages expert

wholly failed to consult NCR’s technical expert, Dr. Chatterjee, in his own apportionment analysis.

See Dkt. 97, Ex. N, Ikizler Depo, 182:21-183:8; see also 189:9-16, 176:21-25 (“I didn’t consult

with Dr. Chatterjee for this analysis.”). On the other hand, the damages arguments of its own

expert, Dr. Ikizler, are even more susceptible to the same criticisms since all of Dr. Ikizler’s

opinions, other than those regarding apportionment, are supported only by a single conversation

with Dr. Chatterjee or a single conversation with Mr. Dunphy. See Dkt. 97, Ex. N, Ikizler Depo,

18:13-21.

           In any event, Ms. Salters’ appropriately relied on Mr. Crouse’s sound technical

apportionment analysis. See Dkt. 97, Ex. A, Salters Report, ¶¶ 53-54. NCR’s criticisms of

Mr. Crouse’s opinions and testimony are related to his reliability, not Ms. Salters, and are

appropriately decided on NCR’s Motion to Exclude Mr. Crouse (Dkt. 68) because the Court’s

decision on that motion will moot NCR’s arguments regarding Mr. Crouse’s underlying opinions

either way.

           C.     Ms. Salters’ Damages Calculations Do Not Include “Convoyed Sales”

           NCR asserts that “Salters Convoyed Sales Assertion is Improper and Unreliable.” Dkt. 97,

p. 19. NCR’s arguments wholly ignore Ms. Salters’ unequivocal statement that the “infringing

hardware revenues and profits, which are driven by sales of NCR’s software, are not directly
                                                  16
        Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 21 of 25




included in [her] reasonable royalty calculation.” Dkt. 97, Ex. A, Salters Report, ¶ 50 (emphasis

added) (internal citations omitted). Not only does NCR’s argument miss the mark entirely, but it

actually supports the reasonableness and reliability of Ms. Salters’ damages calculations since she

did not include “convoyed sales” in her computations. Id.

       D.      Ms. Salters Connects Her Opinions to the Georgia Pacific Factors

       NCR’s bald and unreasoned assertion that Ms. Salters “fails to connect her opinions to the

Georgia-Pacific factors” is false. See Dkt. 97, p. 20. To the contrary, Ms. Salters addresses each

“GP factor,” and the specific facts relevant thereto, in her report and groups them by related factors.

See Dkt. 97, Ex. A, Salters Report, ¶¶ 27, 31-32.

                                            GP factors              Paragraphs of Salters Report
 Technology Considerations                   9 and 10                        ¶¶ 33-39
 Financial & Commercial
                                           6, 8, 11 and 13                      ¶¶ 40-55
 Considerations
 Licensing Considerations                  1, 2, 3, 4 and 7                     ¶¶ 56-73
 Other Considerations                     5, 12, 14 and 15                      ¶¶ 74-77

Nonetheless, NCR complains that Ms. Salters “technical considerations” and “financial &

commercial considerations” are disconnected from the Georgia Pacific factors.

       Regarding the “technical considerations,” NCR asserts that Ms. Salters failed to consider

that “NCR Silver software is already pre-built and customers are able to customize only limited

aspects of it by simple data entry.” Dkt. 97, p. 21. Here again, NCR’s real complaints are not

against Ms. Salters’ methodologies—they are against Mr. Crouse’s technical opinions, with which

they disagree, particularly his opinions regarding CloudofChange’s claimed “builder.” Setting

aside that NCR’s technical argument is not an appropriate Daubert challenge to a damages expert,

and that NCR’s own manuals (Ex. 3, NCR Silver Pro Restaurant Manager’s Guide, p. NCR005609

(discusses “build a schedule”)) confirm the building capabilities of NCR Silver, NCR has not cited

any specific portion of the Patents-in-Suit to support these alleged technical differences. Instead,

                                                  17
        Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 22 of 25




NCR cites “U.S. Patent No. 9,400,640 B2, and U.S. Patent No. 10,083,012 B2” in their entirety.

Dkt. 97, p. 21, n. 47. Ms. Salters appropriately relied on Mr. Crouse’s technical opinions tying the

actual claims of the Patents-in-Suit to the accused product features in this case. See Apple Inc.,

757 F.3d at 1321 (“Experts routinely rely upon other experts hired by the party they represent for

expertise outside of their field.”). Similarly, Ms. Salters appropriately relied on Mr. Crouse’s

opinions regarding the lack of potential design around technology solutions. See Dkt. 97, Ex. A,

¶ 38.

        NCR also argues that Ms. Salters’ “opinions fail to account for the lack of any meaningful

forward citation to the Patents-in-Suit.” Dkt. 97, p. 22. But, as CloudofChange pointed out, using

an article cited by Dr. Ikizler, “several experts’ Patent Citation Analyses have been excluded by

the courts over concerns about reliability.” Dkt. 89 (Sealed Motion to Exclude Ikizler), pp. 11-12

(citing Ex. 6 thereto). Certainly, Ms. Salters’ decision not to use this “patent citation analysis”

method that has been considered unreliable by the courts does not render her opinions unreliable.

        Still further, NCR alleges that Ms. Salters “does not give any weight to the inventors’

failure to launch.” Dkt. 97, p. 22. To the contrary, Ms. Salters expressly considered the

commercial struggles faced by CloudofChange’s predecessor entities and explained,

           [u]ltimately the Interegister products were not profitable because, operating
           ‘way ahead of [their] time,’ they required hardware components that were
           expensive and customers were hesitant to load their data to the internet for
           security reasons. Interegister ceased actively selling POS systems sometime
           between 2014 and 2016.

Dkt. 97, Ex. A, Salters Report, ¶ 8.

        NCR’s arguments regarding the “financial & commercial considerations” fare no better.

Again, NCR criticizes Ms. Salters’ reliance on the opinions of Mr. Crouse, particularly that the

patented functionality drives demand for NCR Silver. As set forth above, this argument fails for

two reasons: (1) this argument is wholly unrelated to the “reliability” of Ms. Salters’
                                                18
          Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 23 of 25




methodologies, and (2) courts have repeatedly upheld a damages expert’s reliance on the technical

opinions of the party’s technical expert. See Apple Inc., 757 F.3d at 1321.

          Finally, NCR alleges that Ms. Salters “does not factor into her analysis the incomparable

size, brand recognition, and consolidated economic power of NCR Corporation.” Dkt. 97, p. 23

(emphasis added). Once again, NCR here erroneously conflates NCR Corporation “as a whole”

with the NCR Silver product line—which is the only appropriate NCR division for this analysis. 9

Moreover, NCR’s statement that Ms. Salters did not consider these factors does not make it so.

Indeed, Ms. Salters was aware of these considerations, and appropriately addressed them in her

report.

            A worldwide, publicly traded entity, NCR has more than 34,000 employees
            in 160 countries and is headquartered in Atlanta, Georgia.

Dkt. 97, Ex. A, Salters Report, ¶ 10.

          Although Ms. Salters considered NCR Corporation’s size and brand recognition, she also

correctly recognized that this element is not related to a technical features apportionment, which

specifically considers patented and non-patented elements of the technical features within the

accused product. See id., ¶¶ 10, 11, 74. Further, Dr. Ikizler did not offer an opinion on an

apportionment for size and brand recognition, nor did he establish that size or brand recognition

are even important to NCR’s accused Silver software revenues.

          At best, NCR has identified factual disputes for cross-examination disputes between the

opposing experts, and disputes regarding the weight of the evidence, that are best left to be decided

by the jury. NCR has identified no legitimate basis to exclude Ambreen Salters.


9
  NCR again includes some erroneous math to suggest that Ms. Salters’ calculated reasonable
royalty rate “approach[es] 50% of sales revenue,” it does not. Ms. Salters’ $16.5 million royalty
sum is about 19% of Accused Product Revenue. See Dkt. 97, Ex. A, StoneTurn Exhibit 3
(spreadsheet).


                                                 19
       Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 24 of 25




IV.    CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that the Court deny Defendant’s

Motion to Exclude the Opinions and Testimony of Ambreen Salters.


 Dated: April 8, 2021                             Respectfully submitted,

                                                  By: /s/ John H. Barr, Jr.
                                                  John H. Barr, Jr.
                                                  Attorney In Charge
                                                  Texas Bar No. 00783605
                                                  jbarr@pattersonsheridan.com

                                                  John A. Yates
                                                  Texas Bar No. 24056569
                                                  jyates@pattersonsheridan.com

                                                  B. Todd Patterson
                                                  Texas Bar No. 00789537
                                                  tpatterson@pattersonsheridan.com

                                                  Kyrie K. Cameron
                                                  Texas Bar No. 24097450
                                                  kcameron@pattersonsheridan.com

                                                  Edgar N. Gonzalez
                                                  Texas Bar No. 24092431
                                                  egonzalez@pattersonsheridan.com

                                                  Patterson + Sheridan LLP
                                                  24 Greenway Plaza, Suite 1600
                                                  Houston, Texas 77046
                                                  (Tel.): 713-623-4844
                                                  (Fax): 713-623-4846

                                                  Abelino Reyna
                                                  Texas Bar No. 24000087
                                                  areyna@pattersonsheridan.com

                                                  Patterson + Sheridan LLP
                                                  900 Washington Ave., Suite 503
                                                  Waco, Texas 76701
                                                  (Tel.): 254-777-5248
                                                  (Fax): 877-777-8071

                                               20 Attorneys for Plaintiff,
                                                  CloudofChange, LLC
       Case 6:19-cv-00513-ADA Document 115 Filed 04/15/21 Page 25 of 25




                                CERTIFICATE OF SERVICE

        I hereby certify that on April 8, 2021, I caused the foregoing and its exhibits to be
electronically served upon counsel of record below.

                                                  /s/ John H. Barr, Jr.
                                                  John H. Barr, Jr.

Charles E. Phipps, cphipps@lockelord.com
Daniel G. Nguyen, dnguyen@lockelord.com
Steven F. Meyer, smeyer@lockelord.com
Donald E. Frechette, donald.frechette@lockelord.com
Charles S. Baker, cbaker@lockelord.com
Scarlett Collings, scarlett.collings@lockelord.com

LOCKE LORD LLP
2200 Ross Avenue, Suite 2800
Dallas, Texas 75201

Counsel for Defendant NCR Corporation


                                     FILED UNDER SEAL

        I hereby certify that on April 8, 2021, I electronically filed the foregoing document under
seal with the Clerk of the Court using the CM/ECF system pursuant to the Court’s Standing Order
regarding Filing Documents under Seal in Patent Cases and Redacted Pleadings (Dkt. 60).

                                                  /s/ John H. Barr, Jr.
                                                  John H. Barr, Jr.




                                                21
